Appeal from an order of the Supreme Court, Kings County (Meyerson, J.), dated May 20, 1985, which denied an application to quash a Grand Jury subpoena.
Order affirmed, without costs or disbursements.
At the outset, we note that while an order determining an application to quash a subpoena relating to a criminal proceeding which was issued after the commencement of the criminal action (CPL 1.20 [17]) is not directly appealable by the immediate parties to that criminal action (People v Santos, 64 NY2d 702; cf. Matter of Morgenthau v Hopes, 55 AD2d 255, lv dismissed 41 NY2d 1007), where, as here, the individual seeking appellate review of the order is not a party to the underlying criminal action, the order is final and appealable as to that individual (People v Johnson, 103 AD2d 754; People v Marin, 86 AD2d 40).
*892We conclude that the appellant’s application to quash the Grand Jury subpoena based on the existence of an alleged parent/child privilege is premature. A witness cannot raise the issue of privilege until he or she actually appears and is questioned (Matter of Cunningham v Nadjari, 39 NY2d 314; Matter of A. & M., 61 AD2d 425). Accordingly, the application to quash the Grand Jury subpoena was properly denied. We note that a guardian ad litem should be appointed to represent the child in any further proceedings. Brown, J. P., Rubin, Lawrence and Kunzeman, JJ., concur.